Citation Nr: 0934399	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  04-38 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder, to include asbestosis, chronic obstructive 
pulmonary disease (COPD) and/or emphysema.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to July 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which, in pertinent part, denied the 
current appellate claim.

For good cause shown, this appeal has been advanced on the 
Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 
2002) and 38 C.F.R. § 20.900(c) (2008).

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in June 2007.  A transcript of 
this hearing has been associated with the Veteran's VA claims 
folder.

In August 2007, the Board remanded this case for additional 
evidentiary development, to include obtaining additional 
information through official sources regarding the Veteran's 
purported in-service asbestos exposure, as well as a possible 
VA medical examination.  As a preliminary matter, the Board 
finds that the development directed by this remand has been 
completed.  Thus, a new remand is not required to comply with 
the holding of Stegall v. West, 11 Vet. App. 268 (1998).

As an additional matter, the Board notes that, pursuant to 
Manlincon v. West, 12 Vet. App. 238 (1999), it also remanded 
this case in August 2007 for the promulgation of a Statement 
of the Case (SOC) on the issue of entitlement to a rating in 
excess of 10 percent for tinea pedis.  Such an SOC was 
promulgated in August 2009.  However, the documents assembled 
for the Board's review do not reflect the Veteran has 
perfected his appeal as to this issue by filing a timely 
Substantive Appeal.  Further, this deficiency is reflected by 
the fact that the tinea pedis claim was not certified as 
being on appeal when the case was transferred back to the 
Board.  Therefore, the Board does not currently have 
jurisdiction to address the merits of this claim.  See 
38 C.F.R. §§ 20.200, 20.302.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran's 
current respiratory disorder(s) are etiologically related to 
his active military service, to include purported asbestos 
exposure therein.


CONCLUSION OF LAW

A chronic respiratory disorder, to include asbestosis, COPD 
and/or emphysema, was not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2008); VA Adjudication Procedure Manual, M21-1 (M21-
1), Part VI, 7.21.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the VCAA, 
VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice via letters dated in December 
2002 and February 2003, both of which were clearly prior to 
the September 2003 rating decision that is the subject of 
this appeal.  He was also sent additional VCAA-compliant 
notification via letters dated in December 2005, March 2006, 
August 2007, October 2008, and January 2009, followed by 
readjudication of the claim via Supplemental SOCs dated in 
July 2006 and August 2009.  The Board notes that this 
development "cures" the timing problem associated with 
inadequate notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his claim, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the Veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  Further, the March 2006, 
August 2007, and January 2009 letters included information 
regarding disability rating(s) and effective date(s) as 
mandated by the Court's holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Moreover, the February 2003 letter 
requested pertinent details(s) regarding the Veteran's 
purported asbestos exposure, consistent with the relevant 
legal criteria detailed below.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All relevant records are in the 
claims folder, to include service treatment records and post-
service medical records.  Records were also obtained through 
official sources in an attempt to verify the purported in-
service asbestos exposure.  The Veteran has had the 
opportunity to present evidence and argument in support of 
this claim, to include at the June 2007 hearing.  Nothing 
reflects he has indicated the existence of any relevant 
evidence that has not been obtained or requested.  Moreover, 
he was accorded VA medical examinations regarding this case 
in February 2005 and December 2008 (which included a June 
2009 addendum).  In pertinent part, the December 2008 
examination, and addendum, contained competent medical 
opinion(s) which addressed the etiological relationship of 
his current respiratory disorder(s) to asbestos exposure.  As 
this opinion(s) was based upon examination of the Veteran, an 
accurate understanding of his medical history from review of 
the VA claims folder, and supported by a sufficient 
rationale, the Board finds that it is supported by an 
adequate foundation.  Further, the Veteran has not 
demonstrated any prejudice caused by any deficiency in this 
examination.  Accordingly, the Board finds that this 
examination is sufficient for resolution of this appeal.  
Consequently, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board notes that there is no specific statutory guidance 
with regard to asbestos-related claims, nor has the Secretary 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) (DVB Circular) provides guidelines for 
considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular have been included in a VA Adjudication Procedure 
Manual, M21-1 (M21-1), Part VI, 7.21.  Further, the Court has 
held that VA must analyze an appellant's claim to entitlement 
to service connection for asbestosis or asbestos-related 
disabilities under the administrative protocols under these 
guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  It is noted that an asbestos-
related disease can develop from brief exposure to asbestos 
or as a bystander.  The guidelines identify the nature of 
some asbestos-related diseases.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  See 
M21-1, part VI, para. 7.21(a)(1).  Cancers of the larynx and 
pharynx, as well as the urogenital system (except the 
prostate) are also associated with asbestos exposure.  Thus, 
persons with asbestos exposure have increased incidence of 
bronchial, lung, pharyngolaryngeal, gastrointestinal and 
urogenital cancer.  M21-1, Part VI, para 7.21(a).

The Court has further held that in adjudicating asbestos-
related claims, it must be determined whether development 
procedures applicable to such claims have been followed.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that rating specialists are to develop 
any evidence of asbestos exposure before, during and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  M21-1, part VI, para. 7.21(d)(1).

Initially, the Board observes that there is no indication of 
any in-service respiratory problems during active service in 
the Veteran's service treatment records.  Further, his 
respiratory system was clinically evaluated as normal on his 
July 1946 discharge examination.  Moreover, the first 
indication of respiratory problems in the post-service 
medical records appears to be in the 1990s, decades after his 
separation from service.  Although the Veteran testified at 
his hearing that his respiratory problems developed 5 to 10 
years after service, it still reflects the condition first 
developed years after active duty.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (The normal medical findings at the 
time of separation from service, as well as the absence of 
any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the 
claim.).  The Board also notes that the Veteran has not 
indicated, nor does the evidence otherwise show, any basis 
for a grant of service connection for his current respiratory 
disorder(s) other than the purported in-service asbestos 
exposure.

The Board finds that the preponderance of the evidence is 
against the claim, and it must be denied.  Even assuming the 
Veteran was exposed to asbestos during active service, the 
preponderance of the competent medical and other evidence of 
record is against a finding that the Veteran's current 
respiratory disorder(s) are etiologically related to his 
active military service, to include purported asbestos 
exposure therein.  

No competent medical opinion is actually of record which 
relates the etiology of the current respiratory disorder(s) 
to in-service asbestos exposure.  Although an October 2003 
private medical statement reported a history of asbestos 
exposure during service, the statement did not actually link 
the current condition to such exposure.  Bare transcription 
of history does not transform the information into competent 
medical evidence merely because the transcriber happens to be 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).

The Board further notes that the December 2008 VA medical 
examination diagnosed COPD, but stated that this type of 
disability was not related to asbestos exposure.  Although 
the examiner noted that asbestosis could not be diagnosed 
until the reports of chest X-ray and pulmonary function tests 
were available, such testing was available at the time of the 
June 2009 addendum and the examiner stated they showed no 
evidence of asbestosis or any asbestos-related 
pulmonary/respiratory condition at the present time.  In 
addition, the examiner opined that it was more likely than 
not that the Veteran's COPD was related to his tobacco use 
than any other identifiable factor and consequently it was 
the examiner's opinion that it was more likely than not that 
the Veteran's COPD and emphysema were not to be considered 
connected to service on active duty. 

No competent medical opinion is of record which refutes the 
findings and opinions of the December 2008 VA examiner, to 
include those stated in the June 2009 addendum.  Moreover, 
for the reasons stated above, the Board has already 
determined that this examination is sufficient for resolution 
of this case.

The Board acknowledges that the Veteran indicated that his 
tobacco use originated during active service.  However, the 
law mandates that when, as here, a claim is received by VA 
after June 9, 1998, a disability or death will not be 
considered service-connected on the basis that it resulted 
from injury or disease attributable to a veteran's use of 
tobacco products during service.  See 38 U.S.C.A. § 1103; 
38 C.F.R. § 3.300(a).

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the Veteran's 
appellate claim.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  Consequently, the benefits sought on appeal must be 
denied.


ORDER

Entitlement to service connection for a chronic respiratory 
disorder, to include asbestosis, COPD and/or emphysema, is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


